"Real estate may be attached on any writ of mesne process by the officer leaving an attested copy thereof and of his return of such attachment thereon at the dwelling-house of the town-clerk of the town in which such real estate is situate, or, if there is no town-clerk, with the clerk of the supreme court of the county." G. L., c. 224, 8. 3. The attachment is made by leaving a copy of the writ with the officer's return thereon. No other step is necessary. In the attachment of cumbersome articles of personal property, the law provides for preserving the attachment, *Page 71 
without removing or retaining possession of the property, by leaving a copy of the writ with the town-clerk. In such case the attachment is not made by leaving the copy. Some act of the officer by which he acquires legal control of the property is necessary, otherwise no attachment is made. G. L., c. 224, s. 16; Scott v. Print Works, 44 N.H. 507. In this case the return upon the writ shows that all the steps necessary in the attachment of real estate were taken. The return is, that the officer attached the land and left a copy. Although the return does not recite that the attachment was made "by leaving the copy," that act being a necessary one in making the attachment, and there being nothing to show that it was done with any other intention or to effect any other object, it must be understood that it was done as the means an for the purpose of attaching the debtor's real estate. The return showing an attachment valid against a subsequent conveyance, no amendment is necessary.
At the time of the levy, the appraiser, Varney, could have had no interest in the proceeding. The Farmington Bank, in which he was a depositor, had received payment of the note in full, and had parted with all its interest in the suit. It could not be affected by any judgment that followed, nor by any proceedings to enforce a judgment, and Varney, at the time of his appointment and of the levy, was a disinterested appraiser. If this were not so, the officer's certificate of making a levy by a set-off of land by three disinterested appraisers cannot now be questioned by the plaintiff. Bank v. Eastman, 44 N.H. 431, 439.
Bill dismissed.
CARPENTER, J., did not sit: the others concurred.